Case 2:19-cv-02051-PKH Document 17         Filed 04/21/20 Page 1 of 1 PageID #: 791



                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF ARKANSAS
                            FORT SMITH DIVISION

ANGELA R. MCGREW                                                           PLAINTIFF

v.                              No. 2:19-CV-02051

ANDREW M. SAUL, Commissioner,
Social Security Administration                                            DEFENDANT

                                    JUDGMENT

     Pursuant to the opinion and order entered in this case on this date, this matter is

DISMISSED WITH PREJUDICE.

     IT IS SO ADJUDGED this 21st day of April, 2020.


                                                       /s/P. K. Holmes, ΙΙΙ
                                                       P.K. HOLMES, III
                                                       U.S. DISTRICT JUDGE
